United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2278
                                     ___________

Virgil O. Hooker; Dora E. Hooker;         *
David O. Hooker; Gloria J. Hooker,        *
                                          *
             Appellants,                  *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas
Bentley E. Story,                         *
                                          *     [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                           Submitted:    October 6, 1998

                                Filed: August 10, 1999
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________

PER CURIAM.

      Virgil O. Hooker, Dora E. Hooker, David O. Hooker, and Gloria J. Hooker
appeal from the final judgment entered in the District Court1 for the Eastern District of
Arkansas dismissing their 42 U.S.C. § 1983 action against Arkansas Chancery Judge
Bentley E. Story, and from orders denying various postjudgment motions. This court


      1
        The Honorable Susan Webber Wright, Chief Judge, United States District Court
for the Eastern District of Arkansas.
has already affirmed the dismissal of this action, see Hooker v. Story, No. 98-1658,
141 F.3d 1168 (table), 1998 WL 166496 (8th Cir. Apr. 7, 1998) (unpublished per
curiam), and the filing of the earlier notice of appeal divested the district court of
jurisdiction over subsequently filed pleadings, see Griggs v. Provident Consumer
Discount Co., 459 U.S. 56, 58 (1982) (per curiam). Accordingly, the district court
properly denied relief, and we affirm.



      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-